*1291Memorandum: On appeal from a judgment convicting her upon her plea of guilty of robbery in the second degree (Penal Law § 160.10 [1]) and assault in the second degree (§ 120.05 [6]), defendant contends that County Court abused its discretion in denying her request for youthful offender status. We reject that contention (see generally People v Washpun, 41 AD3d 1233 [2007], lv denied 9 NY3d 883 [2007]), particularly in view of the violent nature of the crimes (see People v Mettler, 259 AD2d 834, 835 [1999]; People v Chapman, 227 AD2d 665 [1996], lv denied 88 NY2d 934 [1996]). We further conclude that the statement of the court that it had considered the presentence report and the documents submitted by defendant and had determined that youthful offender status would not be appropriate constitutes an adequate explanation for the denial of defendant’s request for such status (see People v DePugh, 16 AD3d 1083, 1084 [2005]). Present—Scudder, P.J., Centra, Lunn, Fahey and Green, JJ.